                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


DAWN DEE WALDRON,

                          Plaintiff,

v.                                                                            No. 1:18-cv-00398-KRS

ANDREW SAUL,1
Commissioner of Social Security,

                          Defendant.


     OPINION AND ORDER GRANTING PLAINTIFF’S MOTION TO REVERSE AND
                               REMAND

        Plaintiff seeks review of the Commissioner’s determination that she is not entitled to

disability benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-434. With the

consent of the parties to conduct dispositive proceedings in this matter, see 28 U.S.C. § 636(c);

Fed. R. Civ. P. 73(b), the Court has considered Plaintiff’s Motion to Reverse and Remand for a

Rehearing (Doc. 16), filed September 28, 2018, the Commissioner’s response in opposition

(Doc. 20), filed November 30, 2018, and Plaintiff’s reply (Doc. 24), filed January 14, 2019.

Having so considered, the Court FINDS and CONCLUDES that Plaintiff’s motion should be

GRANTED.

                                 I. PROCEDURAL BACKGROUND

         On November 12, 2014, Plaintiff filed an application for Social Security disability

insurance benefits, alleging that she had been disabled since October 1, 2014, due to back and

hip pain; neuropathy pain; Type 2 diabetes; depression; OCD; anxiety disorder; sleep apnea;



1
 Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is substituted as a party
pursuant to Fed. R. Civ. P. 25(d).

                                                                                                    Page 1 of 12
insomnia; dyslexia; headaches; and ulcers. (AR 203, 218). Her application was denied at both

the initial and reconsideration levels of review, and a subsequent hearing before administrative

law judge (“ALJ”) Michael Leppala again ended in a denial. (AR 26, 102-03).

         In making his decision, ALJ Leppala engaged in the required five-step disability

analysis,2 first finding that Plaintiff had not engaged in substantial gainful activity since her

alleged onset date of October 1, 2014.3 (AR 18). At step two, ALJ Leppala found that Plaintiff

had the severe impairments of diabetes mellitus, obesity, affective disorder, and anxiety. (Id.).

At step three, the ALJ determined that none of Plaintiff’s impairments, whether alone or in

combination, met or medically equaled the severity of a listed impairment. (AR 19).

         ALJ Leppala next assessed Plaintiff’s Residual Functional Capacity (“RFC”),4 finding

that Plaintiff had the RFC to:

         perform light work as defined in 20 CFR 404.1567(b). The Claimant is capable of
         lifting and or carrying 20 pounds occasionally and 10 pounds frequently; sitting
         for about 6 hours in an 8-hour workday, and standing and/or walking about 6
         hours in an 8-hour workday, with normal breaks. The Claimant would be capable
         of performing simple tasks with routine supervision, and of interacting
         appropriately with coworkers and supervisors for incidental work purposes, but
         should have only occasional contact with the public.

(AR 20-21).

         At the time of his RFC determination, ALJ Leppala had before him evidence in the form

of, inter alia, Plaintiff’s testimony, medical records and opinion statements provided by

Plaintiff’s treating psychiatrist, Ariadna Sadziene-Bessinger, MD, and primary care provider,

Physician Assistant (“PA”) Mark A. Limback, and disability assessments conducted by non-




2
  See 20 C.F.R. § 404.1520 (outlining the five-step analysis).
3
  The ALJ also determined that Plaintiff met the insured status requirements of the Social Security Act through
December 31, 2018. (AR 18).
4
  The RFC gauges “what the claimant is still functionally capable of doing on a regular and continuing basis, despite
his impairments.” Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988). See also 20 C.F.R. § 404.1545(a)(1).

                                                                                                       Page 2 of 12
examining state agency consultants at the initial and reconsideration levels of review. As is

relevant here, Plaintiff testified that she is unable to work due to a variety of mental health

challenges as well as neuropathic, osteoarthritic, and migraine pain. Similarly, both of Plaintiff’s

medical providers completed medical source statements wherein they opined that Plaintiff’s

mental and physical illnesses resulted in multiple functional limitations.5

        In this regard, Dr. Sadziene-Bessinger determined that Plaintiff had marked limitations in

her abilities to maintain attention and concentration for extended periods; perform activities

within a schedule; maintain regular attendance and be punctual; maintain physical effort for long

periods; work in coordination with/or in proximity to others; complete a normal

workday/workweek without interruptions from pain or fatigue based symptoms; to perform at a

consistence pace without unreasonable rest periods; carry out detailed instructions; interact

appropriately with the general public; ask simple questions or request assistance; respond

appropriately to changes in the work place; travel in unfamiliar places; and set realistic goals or

make independent plans. (AR 663-65).

        Dr. Sadziene-Bessinger further noted that Plaintiff was moderately limited in her abilities

to remember locations and work-like procedures; understand, remember, and carry out very short

and simple instructions; sustain an ordinary routine without special supervision; make simple

work-related decisions; accept instructions and respond appropriately to criticism from

supervisors; maintain socially appropriate behavior; and be aware of normal hazards and take

adequate precautions. (AR 664-65). She also determined that Plaintiff met the criteria for the

listings of affective and anxiety-related disorders. (AR 666-67).




5
 Plaintiff’s providers completed questionnaires in both 2015 and 2017. Although the Court has considered all four
of the questionnaires, the below noted opinions were sourced from the providers’ 2017 questionnaires.

                                                                                                     Page 3 of 12
         PA Limback, in turn, opined that Plaintiff had severe pain which caused marked

limitations in her abilities to maintain regular attendance; maintain physical effort for long

periods; and to complete a normal workday/workweek, and moderate limitations in terms of

maintaining attention and concentration; performing activities within a schedule; and working in

coordination with/or proximity to others. (AR 659).

         In contrast, the agency consultants who examined Plaintiff’s medical records at the initial

and reconsideration levels of review did not assess Plaintiff with any marked limitations. And, at

the reconsideration level of review, the consultants developed an RFC assessment that virtually

mirrors ALJ Leppala’s RFC determination. (AR 90-101, 104-116). Predictably, then, ALJ

Leppala gave “little weight” to Dr. Sadziene-Bessinger’s opinions, “some weight” to PA

Limback’s opinions, and “great weight” to the agency consultants’ administrative findings. (AR

23-24). ALJ Leppala also dismissed Plaintiff’s testimony with the stock phrase that “Claimant’s

statements concerning the intensity, persistence and limiting effects of [her] symptoms are not

entirely consistent with the…evidence in the record.”6 (AR 23).

         With Plaintiff’s RFC assessment in hand, the ALJ proceeded to steps four and five where,

with the help of a vocational expert, he determined that Plaintiff could not perform her past

relevant work but that she could perform the requirements of representative occupations such as

marker and photocopy machine operator. (AR 26). Accordingly, ALJ Leppala concluded that

Plaintiff was not disabled. (Id.). The ALJ’s decision became final when, on March 2, 2018, the

Appeals Council denied Plaintiff’s request for review. (AR 1). See Sims v. Apfel, 530 U.S. 103,




6
 It is worth mention that, at one point, the ALJ states that “the objective evidence does establish impairments that
are reasonably expected to give rise to limitations of the nature and severity alleged.” (AR 23). Although the ALJ’s
surrounding statements show that this statement was written in error, it is, nonetheless, a troubling inclusion in the
ALJ’s decision.

                                                                                                        Page 4 of 12
106–07 (2000) (explaining that if the Council denies a request for a review, the ALJ’s opinion

becomes the final decision). See also 20 C.F.R. § 404.900(a)(1)-(5).

       Plaintiff now asks the Court to reverse the Commissioner’s decision, arguing that ALJ

Leppala (1) improperly assessed the opinion evidence submitted by Dr. Sadziene-Bessinger and

PA Limback, and (2) failed to consider her subjective allegations of pain and other symptoms in

accordance with Luna v. Bowen, 843 F.2d 161 (10th Cir. 1987). Plaintiff concludes that these

alleged errors resulted in an unsubstantiated RFC determination.

                                         II. STANDARD

       Judicial review of the Commissioner’s decision is limited to determining “whether

substantial evidence supports the factual findings and whether the ALJ applied the correct legal

standards.” Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016). See also 42 U.S.C. §

405(g). “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004)

(quotation omitted). “Evidence is not substantial if it is overwhelmed by other evidence in the

record or constitutes mere conclusion.” Grogan v. Barnhart, 399 F.3d 1257, 1261-62 (10th Cir.

2005) (quotation omitted). The Court must examine the record as a whole, “including anything

that may undercut or detract from the ALJ's findings in order to determine if the substantiality

test has been met.” Id. at 1262. Additionally, “[f]ailure to apply the correct legal standard or to

provide this court with a sufficient basis to determine that appropriate legal principles have been

followed is grounds for reversal.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984)

(quotation omitted). Even so, it is not the function of the Court to review Plaintiff’s claims de

novo, and the Court may not reweigh the evidence or substitute its judgment for that of the ALJ.

Glass v. Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994).



                                                                                        Page 5 of 12
       Having meticulously combed the record, the Court finds that the ALJ failed to evaluate

properly the medical opinions of record. Because the weight assigned to this evidence sets the

tone for evaluating the remaining evidence, the Court cannot conclude that the ALJ’s decision is

based on substantial evidence and it will reverse on this ground. The Court will only reach

Plaintiff’s specific contentions to the extent relevant, and it will not reach Plaintiff’s Luna

challenge or arguments concerning PA Limback as they “may be affected by the ALJ's treatment

of this case on remand.” Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003).

                                          III. ANALYSIS

       It is beyond dispute that an ALJ is required to consider and weigh every opinion

contained in the record. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012); 20

C.F.R. § 404.1527(c). In determining what weight to give to an opinion, the ALJ evaluates

several factors including, inter alia, the supportability and consistency of the opinion. 20 C.F.R.

§ 404.1527(c)(1)-(6). The ALJ need not expressly consider all of the relevant factors, but his or

her decision must be “sufficiently specific to make clear to any subsequent reviewers the weight

the adjudicator gave to the…medical opinion and the reasons for that weight.” Oldham v.

Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007) (quotation omitted).

       Generally speaking, medical opinions from a claimant’s treating physician should be

given controlling weight if they are well-supported and consistent with the other substantial

evidence of record, Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003), whereas “the

opinion of an agency physician who has never seen the claimant is entitled to the least weight of

all.” Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004). If a treating physician’s

medical opinion is not given controlling weight, the opinion is still entitled to deference and it

must be weighed using the factors set forth in 20 C.F.R. § 404.1527(c)(2)(i)-(c)(6). In these



                                                                                          Page 6 of 12
circumstances, the ALJ is also required to weigh the prior administrative medical findings in

accordance with 20 C.F.R. § 404.1527(c), and explain in his decision the weight he ultimately

assigns to this evidence. See SSR 96-6p, 1996 WL 374180, at *2 (July 2, 1996)7 (explaining that

ALJs may not ignore agency experts’ findings and must explain in their decisions the weight

given to the opinions). See also 20 C.F.R. § 404.1527(e) (stating that an explanation is not

required if the ALJ gives controlling weight to a treating source’s medical opinion).

         The only medical opinions of record relevant to this analysis are found in the medical

source statements provided by Dr. Sadziene-Bessinger and the assessments provided by the state

agency consultants.8 See SSR 06-03p, 2006 WL2329939, at *2 (August 9, 2006)9 (explaining

that for claims filed prior to March 27, 2017, only “acceptable medical sources,” such as licensed

physicians, can give medical opinions, establish the existence of a medically determinable

impairment, and be considered treating sources).10 As discussed above, ALJ Leppala gave “little

weight” to Dr. Sadziene-Bessinger’s opinions and “great weight” to the findings made by the

non-examining state agency consultants. However, the ALJ failed to engage in a proper analysis

of this evidence and thus the Court is unable to follow the ALJ’s reasoning or otherwise

determine that the ALJ’s decision is supported by substantial evidence.



7
  Rescinded by Federal Register Notice Vol. 82, No. 57, page 15263. Rescission effective for claims filed on or
after March 27, 2017.
8
  Findings of fact made by agency physicians at the initial and reconsideration levels of review “become opinions at
the administrative law judge and Appeals Council levels of administrative review.” SSR 96-6p, 1996 WL 374180,
at *2. Similarly, RFC assessments made by “State agency medical or psychological consultants or other program
physicians or psychologists are to be considered and addressed in the [ALJ’s] decision as medical opinions from
non-examining sources about what the individual can still do despite his or her impairment(s).” Id. at *4.
9
  Rescinded by Federal Register Notice Vol. 82, No. 57, page 15263. Rescission effective for claims filed on or
after March 27, 2017.
10
   At the time of the ALJ’s decision, licensed physicians, such as Dr. Sadziene-Bessinger and the agency
consultants, qualified as “acceptable medical sources” whereas physicians assistants, including PA Limback, were
considered “non-acceptable medical sources” (hereinafter “other sources”). Even so, information from “other
sources” “may provide insight into the severity of the impairment(s) and how it affects the individual's ability to
function.” SSR 06-03p, 2006 WL2329939, *2. As stated above, the Court does not reach Plaintiff’s arguments as
to PA Limback.

                                                                                                       Page 7 of 12
       Dr. Sadziene-Bessinger began treating Plaintiff in 2010, and the medical evidence of

record indicates that the treating relationship continued for more than six years. See, e.g., AR

310, 491-92, 528-30, 637. Yet, in just two sentences, ALJ Leppala rejected Dr. Sadziene-

Bessinger’s opinions on the grounds that “the [doctor’s] treatment notes from 2015 to 2016

consistently indicate normal psychological status” and that Plaintiff’s GAF scores were in the

mid to high 50s and 60s which “suggest that the severity of [Plaintiff’s] mental impairment was

mild to moderate, and certainly not disabling.” (AR 24). This truncated, vague explanation is

void of any indication that ALJ Leppala considered Dr. Sadziene-Bessinger’s findings in

accordance with 20 C.F.R. § 404.1527(c)(1)-(6).

       While supportability is one factor to consider when weighing evidence, see 20 C.F.R. §

404.1527(c)(3), ALJ Leppala never explains why he places such significance on Plaintiff’s GAF

scores. See, e.g., Watts v. Berryhill, 705 F. App'x 759, 762 (10th Cir. 2017) (unpublished)

(accepting an ALJ’s rejection of GAF scores on the ground that the ALJ provided a good reason

for so doing and noting that the Commissioner “has declined to endorse the use of GAF scores

for use in disability determinations”). He also fails to cite to the treatment notes which he

believes “indicate normal psychological status.” This is particularly puzzling given that

throughout 2015—the timeframe to which ALJ Leppala references—as well as 2016, Plaintiff

actually presented with increased symptoms and received additional diagnoses.

       The following excerpts from Dr. Sadziene-Bessinger’s 2015 and 2016 treatment notes

both illustrate these increases and demonstrate that the doctor consistently reported that Plaintiff

suffered from multiple psychological disorders and related symptoms.




                                                                                         Page 8 of 12
January 28, 2015 and March 31, 2015: “The patient presents in her usual ten[se], quite

distraught, depressed, ruminating and despondent state.” Listed disorders include OCD;

depression, major, recurrent; and anxiety disorder, generalized. (AR 525, 528).

April 28, 2015: “The patient presents in more tense, distraught, depressed, ruminating and

despondent state than she had ever been in the past, is extremely shaky and hypervigilant,

appears very lost and disconnected (most likely due to surfaced PTSD symptoms).” Listed

disorders include post-traumatic stress disorder (“PTSD”); OCD; depression, major, recurrent;

and anxiety disorder, generalized. (AR 532).

October 28, 2015: “Ongoing severe depression, mood instability, irritability, anger (almost

manic mixed or depressed rapid cycling presentation)…passively suicidal.” Listed disorders

include PTSD; OCD; Bipolar disorder, current episode depressed, severe; anxiety disorder,

generalized. (AR 620).

February 15, 2016: “The patient again presents in extremely tense, distraught, depressed,

tearful and despondent state, is lost, disconnected….Ongoing severe depression, mood

instability, irritability, anger but less manic mixed or depressed rapid cycling.” Listed disorders

include PTSD; OCD; Bipolar disorder, current episode depressed, severe; anxiety disorder,

generalized. (AR 625-26).

August 3, 2016: “The patient presents in baseline tense, distraught, depressed, tearful and

despondent state….Severe mood instability, irritability, anger….May need hospitalization if not

improving.” Listed disorders include PTSD, chronic; OCD; Bipolar disorder, current episode

depressed, severe; anxiety disorder, generalized, panic disorder without agoraphobia. (AR 632-

34).




                                                                                        Page 9 of 12
November 10, 2016: “[The patient’s] condition remains significantly impaired.” Listed

disorders include PTSD, chronic; OCD; Bipolar disorder, current episode depressed, severe;

anxiety disorder, generalized, panic disorder without agoraphobia. (AR 638, 640).

       Further, the ALJ never discussed the reasoning Dr. Sadziene-Bessinger provided in

support of her opinions. For example, the doctor explained that Plaintiff’s “attention,

concentration and focus are markedly impaired by her emotional problems of depression, mood

swings, thought racing, OCD, anxiety and PTSD.” (AR 663). She also noted that Plaintiff is

“very forgetful,” has difficulties “processing and retaining information,” and has “severe social

fears and avoidant personality traits….severe OCD symptoms…agoraphobia and panic

attacks….[and] difficulties verbalizing her problems.” (AR 634-65). It appears, then, that ALJ

Leppala engaged in the prohibited “pick and choose” analysis, “using portions of evidence

favorable to his position,” Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004), while

ignoring the bulk of Dr. Sadziene-Bessinger’s opinion evidence and associated treatment notes.

       Additionally, ALJ Leppala did not give deference to Dr. Sadziene-Bessinger’s opinions

but, instead, gave great weight to the findings made by the non-examining state agency

consultants. Although the administrative findings comprise the varying opinions of four separate

agency consultants, the ALJ adopted all of the opinions, without distinction, simply providing

the blanket explanation that “[t]he consultants are experienced in the sequential evaluation

process and familiar with Social Security rules and regulations, and the opinion is consistent with

the overall evidence of record.” (AR 24). Again, ALJ Leppala side-stepped the mandates of 20

C.F.R. § 404.1527(c)(1)-(6), and failed to provide the Court with any ascertainable reasons for

his decisions with regard to the agency evidence.




                                                                                      Page 10 of 12
       The consultants’ experience is but one reason an ALJ is required to consider the

consultants’ findings “as opinions of nonexamining physicians and psychologists.” SSR 96-6p,

1996 WL 374180, *2. It does not serve as a substitute for a proper weight analysis. Further,

because the ALJ determined that the opinions of the agency consultants were entitled to greater

weight than the opinions of Plaintiff’s treating psychiatrist, he was required to properly explain

his underlying reasoning. Id. A vague reference to the “evidence of record” does not suffice.

Regrettably, the Court “cannot simply presume that the ALJ applied the correct legal standards

in considering” the agency physician’s findings. Watkins, 350 F.3d 1297, 1301 (10th Cir. 2003).

                                       IV. CONCLUSION

       Due to the ALJ’s failure to appropriately weigh and discuss the agency supplied

evidence, as well as his failure to sufficiently consider Dr. Sadziene-Bessinger’s opinions and the

associated medical records, the Court is unable to “assess whether relevant evidence adequately

supports the ALJ's conclusion…and whether he applied the correct legal standards to arrive at

that conclusion.” Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996). Consequently, the

Court will reverse the Commissioner’s decision and remand for further proceedings consistent

with this opinion.

       On remand, the Commissioner is directed to properly weigh and explain the medical

evidence provided by Dr. Sadziene-Bessinger and the state agency consultants. And, because the

weight afforded to this evidence will have implications for the remaining evidence, the

Commissioner is also directed to reevaluate Plaintiff’s testimony and PA Limback’s opinion

statements.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Reverse and Remand for a

Rehearing (Doc. 16) is hereby GRANTED.



                                                                                       Page 11 of 12
       IT IS FURTHER ORDERED that this matter is REMANDED to the Commissioner for

further proceedings consistent with this order.


                                              _____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                                             Page 12 of 12
